705 S.E.2d 343 (2010)
STATE of North Carolina
v.
Ronnie Lane STANCIL.
No. 589A01-2.
Supreme Court of North Carolina.
November 4, 2010.
Anne M. Middleton, Assistant Attorney General, for State of N.C.
Ronnie Lane Stancil, pro se.
Prior report: 146 N.C.App. 234, 552 S.E.2d 212.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of July 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 4th of November 2010."